DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group/Species A, drawn to figs. 1-2 and claims 1 and 3-8 in the reply filed on August, 8, 2022 is acknowledged.
Claims 9-10 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
	Furthermore, applicant has cancelled claim 2 in the reply dated August 8, 2022.
	Thus, the lack of unity election of species is still deemed proper; therefore, made FINAL.  In summary, claims 1 and 3-8 will be examined on their merits herein; emphasis added.

Drawings
The drawings are objected to because reference characters 16 and 18 (in fig. 2) have their respective lead lines pointing to the wrong structures. For instance, instead of having the lead lines pointing to the voids to represent the “first chamber” and “second chamber,” each lead line is pointing to the respective wall structure(s); emphasis added.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 24 and 26 (in Fig. 2) have lead lines pointing to the same structure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted above in the drawing objections.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 5, the phrase, “…the first and second receptacles…” lacks antecedent basis; therefore, it should be change to “…the first receptacle and the second receptacle[[s]]…” to establish the proper antecedent basis and for consistency purposes.
	In claim 1, Ln. 5-6, the phrase, “…the first and second apertures…” lacks antecedent basis; therefore, it should be change to “…the first aperture and the second aperture[[s]]…” to establish the proper antecedent basis and for consistency purposes.
	In claim 1, Ln. 7, the phrase, “…may be…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term "may" are required or optional. For examination purposes the recitation following the term “may” are consider to be optional limitations.
	In claim 4, Ln. 2, the phrase, “…may be…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term "may" are required or optional. For examination purposes the recitation following the term “may” are consider to be optional limitations.
	In claim 6, Ln. 1, the phrase, “…the second receptacle component…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 7, Ln. 5, the phrase, “…may be…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term "may" are required or optional. For examination purposes the recitation following the term “may” are consider to be optional limitations.
As for claims 3-8, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth et al. (US 7886183; hereinafter Roth). 
Regarding claim 1, Roth discloses a container (10) comprising: 
a first receptacle (12) defining a first chamber (30; which hold a consumable beverage (20) – as shown in Roth Figs. 1 and 6), the first receptacle having a first aperture; 
a second receptacle (14 and 34) defining a second chamber (i.e. the cavity that holds additive (62) – as shown in Roth Figs. 2 and 6), the second receptacle having a second aperture (44 and 66; as shown in Roth Fig. 8); and 
a reclosable opening allowing access to the first and second receptacles, wherein the second receptacle is movably mounted upon the first receptacle such that the first and second apertures may be aligned to allow the contents of the second chamber to be introduced into the first chamber, wherein the first receptacle is insulated (see Roth Col. 5 Ln. 52 – Col. 3 Ln. 4), wherein the first receptacle comprises inner (26) and outer (24) sleeves which define an insulating chamber (27) provided between the inner and outer sleeves (Roth Col. 5 Ln. 21 – Col. 9 Ln. 7 and Figs. 1-9).
Regarding claim 4, Roth further discloses wherein the second receptacle is rotatably mounted upon the first receptacle such that the first and second apertures may be aligned (see Roth Fig. 6a)
Regarding claim 5, Roth further discloses wherein the second receptacle is rotatably mounted upon the first receptacle by way of a snap-fit connection that is configured to prevent axial movement of the second receptacle with respect to the first receptacle but allow rotational movement of the second receptacle with respect to the first receptacle (see Roth Figs. 1-4, 6-6a and 9).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Cho (US 2004018709 – art of record; hereinafter Cho).
Regarding claim 3, Roth as above teaches all the structural limitations as set forth in claim 1, except for wherein the second receptacle comprises a hopper portion having an inwardly tapered surface which tapers inwardly towards the second aperture.
	Cho is in the same field of endeavor as the claimed invention and Roth, which is a container having a first receptacle and a second receptacle. Cho teaches a container embodiment (as shown in Figs. 1-4) comprising: 
a first receptacle (12) defining a first chamber, the first receptacle having a first aperture (17); 
a second receptacle (i.e. middle cap member (25) AND lower cap member (30)) defining a second chamber, the second receptacle having a second aperture (28 and 40); and
a reclosable opening allowing access to the first and second receptacles, wherein the second receptacle is movably mounted upon the first receptacle such that the first and second apertures may be aligned to allow the contents of the second chamber to be introduced into the first chamber; and 
wherein the second receptacle (specifically middle cap member (25)) comprises a hopper portion (27) having an inwardly tapered surface (as shown in Cho Figs. 3-4) which tapers inwardly towards the second aperture (specifically aperture (28); Cho [0025-0029]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second receptacle (of Roth) to have a similar hopper portion with an inwardly tapered surface (as taught by Cho) to ensure the content of the second receptacle move towards and dispenses through the second aperture and into the first receptacle for mixing. Furthermore, it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP §2144.04(IV)(B)

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim (in particular claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736